 

Peat melee morpen soe

UspC SDNY scree

en amen

Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 Page 1of4

   
  

 

_ {| DOCUMENT

_ LEE vy oe
UNITED STATES DISTRICT COURT RONICALLY Fi:

 

 

 

 

 

SOUTHERN DISTRICT OFNEWVORK || POC Hg 7 ED
| |] DATE FLED; 2 f
United States of America, {| =e pe : ive Order
vy 90 Gr. 444 (VB)

Frank Brown, a/k/a “Nitty,” ef al,

Defendants,

 

 

Upon the application of the United States of America, with the. consent of the
‘undersigned counsel, and the defendants having requested discovery under Fed. R. Crim., P.
16(a)(1)(B), the.Court hereby finds and orders as follows:

1. Disclosure Material, The. Government will niake disclosure to the defendants of
doodumments, objects ahd information, including electronically: stored. inforniation (“ESI”),
pursuant to Federal Rule of Criminal Procedute 16, 18 U:S:C, §3500, and the Government's
general. obligation to produce exculpatory and impeathment-material in criminal cases, all-of
which will be referred to herein as “digcloguré niaterial,” The Government’s disclosure material
may. include material that (i) affects the privacy and. confidenitiality of individualsy (ii) would
lmpede, if prematurely disclosed, the Government's ongoing investigation of uncharged
individuals: (tii)-would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the:
defonse of this criminal case; Certain of the Government's disoloswe material contains
information that identifies, or could lead-to the identification of, witnesses who may be subject to

intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons

and property of loved ones, will be subject to risk of harm absent the protective considerations.

set forth herein.

 

 
' Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 Page 2 of 4

2, Facilitation of Discovery, The eritry of a protective order in this case will permit'the
Government to produce expeditiously the disclosure material without further litigation or the.
need for redaction, It will also afford the defense prompt access to those materials, which: will

. facilitate.the preparation of the defense.

3. Good Causé, There is good cause for entry of the protective order set-forth herein,
NOW, THERETORE, FOR GOOD CAUSE SHOWN, IT. 1S HEREBY ORDERED:

4, Disclosure material shall ‘not be disclosed ‘by the defendants or defénse counsel;
iicluding any successor counsel (“the defense”). other’ than as-sét forth herein, and:shall be used

. by the defense solely for purposes of defending this action. The doferise shall not post any
disclosure materiil.on any Internet site or network site to which persons othei that the parties.
hereto have access, ad shall not disclose any disclogiivé material to the media or-any third patty
éxcept as set forth. below.
5, Disclosure inatérlal may be disclosed by counsel to:
(a) the defendants for review for purposes related to this cases:
(b). Personnel for whose: conduct counsel-is responsible, i.¢,, personnel employed. by”
of retained by cbungel, as needed for purposes of defending this action;
(¢) Prospective witnessés for purposes of defending this action.
6. The Government may authorize, in writing, disclosure of disclosure material ‘beyond

that otherwise peririttted by this Order without further Order-of this Court,

 

 
Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 Page 3 of 4

7 This Order does. not prevent the disclosure of any disclosure material in any: heating

or trial held th this action, or to any judge or magistrate judge, for purposes. of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. B, 49.1,

8 Except for disclosure material that has been made part of the record of this case, and
subject to the rules of professional responsibility regarding an attorney's obligation to maintain a
clients file, the defense shall return to the Government or securely destroy or delete: all
disclosure material, including the seized ESI disclosure material, within 30 days of the expiration:
of the period for direst appoal from any ‘vérdiot in the above-captioned case; the.period of direct
appeal from any order dismissing atiy- of the charges in. the above-captioned casey or the granting
of any motion made.on behalf of the Government dismissitig. any charges in the above-captioned
case, whichever date is later.

9. The.defense shall provide a copy of this Order. to prospective Wittiesses arid persons
retained by counsel 16 whom the. defense has disclosed disclosure material or the Government's
BSI production, All. such persons shall. be subject:to the termi of this Order, Défensé counsel
shall-maintain a record of what Information has been disclosed to which such persons,

10: This Order places no restriction on a défendants’ use or disclosure: of EST that
originally. belonged to the defendants,

Retention of Jurisdiction

(1. The provisions of this.order shall not‘terminate at. the conclusion of this oriminat

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

‘the-oase..

 

 
Case 7:20-cr-00444-VB Document 24. Filed 09/24/20 Page 4 of 4

“oe a UP
AGREED AND CONSENTED TO; , SOS EPH A» VTA Esa.

AUDREY STRAUSS COUNSEL FOR RAND GROW
Acting United States Attorney

 

 

by: — Date: 9123/20
Benjamin A, Gianforti
Assistant United States Attomey
Borge Dare: 00/23/2020
Ben Gald, Esq.

Counsel for Frank Brown

Date: £0220

 

a )
Gon for Podto Rainey

 
   

“pays ooraag020.

 

Daniel arker, Esq, "
Counsel for Joseph Scolt

 

is/ Frank | O'Reilly (signed by B. Glanforti with pertission romF. OReilly) ~~ Date: 9/23/20
to

Fiank O'Reilly, Esq, .
‘Counsel for Tonya Brown °

SO ORDERED:
Dated; White or D208 York . |

September’£9/2020 ‘ y
/ ff
SFO”

THE HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDG

 

Noam 65 OLY E” FATE

Sam Braverman, Esq.
Counsel for Keith Glover

So woe (a Pte {he asd huraf
cossent "7 revly- oddad Atfpardont

 

 
